UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellant,
                 v.                                No. 01-4524
LAWRENCE EDWIN CRUMBLISS,
              Defendant-Appellee.
                                        
UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                 v.                                No. 01-4564
LAWRENCE EDWIN CRUMBLISS,
             Defendant-Appellant.
                                        
           Appeals from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                W. Earl Britt, Senior District Judge.
                          (CR-99-24-BR)

                      Submitted: October 31, 2002
                       Decided: January 31, 2003

      Before WILKINS, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                              COUNSEL

Frank D. Whitney, United States Attorney, Anne M. Hayes, G. Nor-
man Acker, III, Assistant United States Attorneys, Raleigh, North
2                    UNITED STATES v. CRUMBLISS
Carolina, for Appellant. Thomas P. McNamara, Federal Public
Defender, G. Alan Dubois, Assistant Federal Public Defender,
Raleigh, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Lawrence Crumbliss was convicted by a jury of embezzlement
from an organization receiving $10,000 or more per year in federal
benefits and aiding and abetting, 18 U.S.C. §§ 666, 2 (2000) (Count
One), and conspiracy, 18 U.S.C. § 371 (2000) (Count Two). Section
666 provides for a fine or imprisonment of up to ten years for any
agent of an organization that receives benefits in excess of $10,000
under a federal program involving a contract, or other form of federal
assistance, who intentionally misapplies property valued at $5000 or
more which is under the care, custody, and control of the organiza-
tion. Subsection (c) of § 666 provides that "[t]his section does not
apply to bona fide salary, wages, fees, or other compensation paid, or
expenses paid or reimbursed, in the usual course of business."

   Crumbliss was sentenced to a term of five years probation with a
special condition of 364 days home confinement with electronic mon-
itoring. The government appeals the sentence, which was a departure
below the guideline range of 37-46 months based on Crumbliss’ ill
health. See U.S. Sentencing Guidelines Manual § 5H1.4, p.s. (1994).
Crumbliss cross-appeals his conviction, arguing that the district court
abused its discretion when it refused to give his requested jury
instruction on the § 666(c) defense and when it excluded as hearsay
a memorandum by the North Carolina State Bureau of Investigation.
Crumbliss also contends that § 666 is unconstitutional on its face. We
affirm the conviction and sentence.
                     UNITED STATES v. CRUMBLISS                       3
   Crumbliss’ prosecution arose out of his involvement with an exper-
imental program for delivering mental health services to children and
adolescents at Ft. Bragg, North Carolina, who were military depen-
dants. In 1989, the Army issued a contract to the North Carolina
Department of Human Resources, Division of Mental Health, to con-
duct the demonstration project. Dr. Lenore Behar, head of Child and
Family Services, was the project director. The Division in turn con-
tracted with area Mental Health Authorities, principally the Lee-
Harnett County Mental Health Authority (Lee-Harnett), to administer
the project. The Cardinal Mental Health Group (CMHG) was hired to
provide services and administer the demonstration project. Lawrence
Crumbliss was the executive director of CMHG, a non-profit organi-
zation set up solely for this purpose. All its operating funds were
advanced by the North Carolina Division of Mental Health ("North
Carolina"), through Lee-Harnett, as needed. The state was then reim-
bursed by the Army.

   Because CMHG had no start-up capital, North Carolina advanced
an initial sum of $250,000 for operating costs. The contract between
North Carolina and CMHG was renewed each year. At the end of
each state fiscal year, CMHG was required to return to North Carolina
any excess funds and close its books. In 1994, an audit revealed that
CMHG had expended approximately $305,372 in "unallowable
costs," chiefly its attempts to secure an interim contract and follow-on
contract between the Army and various for-profit businesses incorpo-
rated by Crumbliss and others at CMHG. These included Cardinal
Research and Development (CR&D) and Cardinal Behavioral Sci-
ences, Inc. (CBSI).

   Crumbliss and Drs. Warren Lane, William Keeton, and Louis Stein
were initially charged in a fifty-count indictment with theft concern-
ing programs receiving federal funds in violation of 18 U.S.C. § 666
(2000), conspiracy, and money laundering. Lane, Keeton, and Stein
were placed on pretrial diversion under agreements which required
them to make restitution. Crumbliss was first tried in January 2000.
Before the trial, Crumbliss moved unsuccessfully to dismiss the
indictment on the ground that prosecution was barred under § 666(c).

  The government in turn sought to exclude as hearsay a November
1994 memorandum from an agent of the North Carolina State Bureau
4                    UNITED STATES v. CRUMBLISS
of Investigation (SBI) to his supervisor concerning a meeting with
Department of Human Resources administrators, including Behar.
The agent indicated that no prosecution would be undertaken and that
the case would remain inactive pending further notification from the
State Auditor’s Office.

   The memorandum quoted the administrators as advising him that
"Cardinal Health Group did not ‘mislead, defraud or try to hide’ any-
thing from the Department of Mental Health in that the Cardinal
Health Group believed the $183,000 expenditure1 was legitimate,"
and quoted Behar as stating that "there was ‘no malfeasance’
involved." The district court granted the motion to exclude, finding
that such opinions about Crumbliss’ criminal intent were not admissi-
ble. After trial, the jury deadlocked and a mistrial was declared.

   Crumbliss was tried again in July 2000 on two counts, embezzle-
ment under § 666 and conspiracy. The district court adopted its rul-
ings from the first trial. Crumbliss requested the following jury
instruction drawn from § 666(c): "If you find that the salaries, wages,
fees, or other compensation paid, or expenses paid or reimbursed,
occurred in the usual course of business, then you should find the
defendant, Lawrence E. Crumbliss, not guilty." The district court
refused to give the requested instruction. However, the court
instructed the jury fully on the "good faith defense," stating in part
that "[t]he good faith of the defendant is a complete defense to both
counts one and two of the indictment because good faith is simply
inconsistent with knowingly and willfully converting, embezzling and
intentionally misapplying property." The court also instructed the
jurors that they could acquit Crumbliss if they found that "Cardinal
Mental Health Group placed the defendant in such a situation that a
person of ordinary prudence familiar with the business usages and the
nature of the particular business would be justified in assuming that
he had the authority to manage and expend the funds of Cardinal
Mental Health Group as he did."

  Crumbliss’ defense was that he had not intentionally misapplied
project funds because he had followed the advice of his lawyers in
    1
  This amount was transferred from CMHG to Cardinal Research and
Development between March and September 1994.
                     UNITED STATES v. CRUMBLISS                       5
expending money advanced to CMHG from North Carolina through
Lee-Harnett in pursuit of the interim and following contracts, that
these costs were allowable under the contract with North Carolina or
at least not clearly unallowable in that they were incurred to ensure
the continuation of project services, that CMHG and CBSI were
essentially the same entity so that money expended for the benefit of
CBSI furthered the purpose of the initial contract, and that Crumbliss
made no attempt to conceal the transfers from CMHG to CR&D and
CBSI. Crumbliss was convicted on both counts.

   On appeal, the government contests the district court’s downward
departure in sentencing Crumbliss. A sentencing court may depart
below the guideline range only if the court finds a mitigating factor
of a kind, or to a degree, not adequately considered by the Sentencing
Commission. 18 U.S.C.A. § 3553(b) (2000); Koon v. United States,
518 U.S. 81, 98 (1996) (aspects of the case must be unusual enough
to take it outside the heartland of cases covered by the guideline). If
the guidelines encourage departure for a factor being considered as a
basis for departure, the court may depart on that ground unless the
factor has been adequately taken into account by the applicable guide-
line. United States v. Alejo-Alejo, 286 F.3d 711, 715 (4th Cir. 2002)
(quoting United States v. Rybicki, 96 F.3d 754, 757 (4th Cir. 1996)).
If the court identifies a factor for which departure is discouraged, the
court may rely on that factor to depart only "in exceptional cases." Id.
(internal quotation and citations omitted).

   A district court’s decision to depart is reviewed generally for abuse
of discretion. Koon, 81 U.S. at 98-99. However, a district court’s
determination that a factor is "encouraged" or "discouraged" as a
basis for departure is reviewed for clear error. Rybicki, 96 F.3d at
757-58. A decision that a discouraged factor is present to an excep-
tional degree that permits departure is reviewed de novo. Id. at 758.
In this case, the relevant guideline, USSG § 5H1.4, discourages a
departure based on the defendant’s physical condition, but also pro-
vides that a departure may be warranted for a defendant with "an
extraordinary physical impairment" because, "in the case of a seri-
ously infirm defendant, home detention may be as efficient as, and
less costly than, imprisonment."

  Crumbliss was diagnosed with diabetes in June 2000. He subse-
quently had two toes amputated and suffered debilitating weakness
6                    UNITED STATES v. CRUMBLISS
and pain in his legs and hips. The government argues that the district
court erred in finding that Crumbliss’ condition was exceptional
because his doctor’s letter stated only that he needed careful control
of his blood sugars and physical therapy and the Bureau of Prisons
(BOP) could provide adequate care for his diabetic condition. The
government argues that a defendant’s condition cannot be extraordi-
nary if the BOP has the ability to provide appropriate medical treat-
ment. For this principle, the government cites United States v.
Persico, 164 F.3d 796, 806 (2d Cir. 1999), and United States v.
Crickon, 240 F.3d 652, 656 (7th Cir. 2001). However, neither case is
binding precedent in this Circuit and we do not find these authorities
persuasive.

   Applying the de novo standard of review, we are not convinced
that the district court erred in concluding that Crumbliss suffered from
an extraordinary impairment. Although diabetes is a relatively com-
mon disease, Crumbliss’ experience was apparently not typical in that
he developed complications quickly which required amputation of
two toes and use of a wheelchair because of nerve damage in his
lower extremities. His condition was not stabilized and the best
method of treatment had not yet been determined. The issue is a close
one; however, we cannot find that the court’s decision was legally
erroneous.

   Having found that Crumbliss had an extraordinary impairment, the
district court was permitted, even encouraged, under § 5H1.4 to
depart below the guideline range and impose a sentence of home
detention if it determined that such a sentence would be "as efficient
as, and less costly than, imprisonment." The court so found, noting
that, "It costs the taxpayers of this country a lot of money to keep a
healthy person in prison. Quite obviously, the cost is compounded
when that person is in such physical constraints that it’s going to
cause a lot of hospitalizations, medication, and treatment." A sentenc-
ing court’s decision that the particular facts and circumstances of the
case take the case out of the heartland and justify a departure is
reviewed for abuse of discretion. Rybicki, 96 F.3d 754, 758. We find
that the court did not abuse its discretion in departing to a sentence
of five years probation with 364 days of home detention and elec-
tronic monitoring.
                      UNITED STATES v. CRUMBLISS                         7
   Next, Crumbliss challenges the trial court’s decision not to give his
requested jury instruction on the statutory defense to prosecution set
out in § 666(c). This issue is reviewed for abuse of discretion. United
States v. Russell, 971 F.2d 1098, 1107 (4th Cir. 1992). A court’s
refusal to give a requested instruction is reversible error if the instruc-
tion "(1) was correct; (2) was not substantially covered by the court’s
charge to the jury; and (3) dealt with some point in the trial so impor-
tant, that failure to give the requested instruction seriously impaired
the defendant’s ability to conduct his defense." United States v. Lewis,
53 F.3d 29, 32 (4th Cir. 1995).

   Crumbliss contends that the evidence was sufficient to establish a
basis for his defense and to create a factual issue that should have
been submitted to the jury. He argues that there was genuine confu-
sion about what expenses were allowable for project purposes, point-
ing to opposing testimony from the government’s expert, Patrick
McGeehin, and his own expert, John Ford. He also notes that state
auditor Murphy Woods initially recommended that bid and proposal
costs for the interim contract were allowable and reimbursable to
CMHG. He further notes that McGeehin and Ford differed about
whether CMHG and CBSI were separate entities or the same entity.

    Crumbliss correctly argues that a defendant has a right to a jury
instruction setting out his theory of defense if any evidence supports
it, however weak. See United States v. Urlacher, 979 F.2d 935, 938
(2d Cir. 1992). He asserts that the district court abused its discretion
in denying his proffered jury instruction concerning the statutory
exception to liability because some evidence supported his defense
theory. He further contends that the court’s failure to give the instruc-
tion seriously impaired his ability to conduct his defense and, in his
reply brief, asserts that the "good faith" instruction was not an ade-
quate substitute because the jury was not aware that the statutory
defense existed.

   The government counters, first, that the jury instruction was prop-
erly denied simply because of $12,000 in personal expenses Crum-
bliss charged to the CMHG credit card and never repaid (except with
CR&D funds derived from CMHG), which was not shown to be a
bona fide business expense incurred in the ordinary course of busi-
ness. Crumbliss responds in his reply brief that he sought the § 666
8                     UNITED STATES v. CRUMBLISS
jury instruction solely with respect to the money expended on bid and
proposal costs, while the good faith instruction covered his American
Express charges.

   Second, the government argues that there was no evidence that the
$183,000 paid by CMHG to CR&D was money spent in the ordinary
course of business. The government concedes that Crumbliss put on
some evidence through his expert witness that the money spent for
work done in pursuit of the interim and follow-on contracts was
allowable under the Army contract. Thus the district court’s refusal
to give the instruction may have been error. However, the government
asserts that the transfers of money from CMHG to CR&D were not
in the ordinary course of business. We agree. The government points
to evidence of CMHG’s accountant’s anxiety about the transfers and
his refusal to personally sign the checks. We note also that the Army
had repeatedly explained to Crumbliss that he could not use money
from the existing contract to pay for any costs incurred in pursuing
the interim and follow-on contracts. Further, there was evidence that
Crumbliss misrepresented the financial status of CBSI to the Army,
and evidence of the unexplained appearance of backdated contracts
and invoices and a document with the signature of CMHG Director
Joseph Sandlin, which was disavowed at trial, all of which purported
to justify transfers of money from CMHG to CR&D. There was also
evidence that, in September 1994, Crumbliss requested from another
health care company a donation of nearly $500,000 to repay unal-
lowed expenses CMHG had made and provide operating money for
CBSI. In sum, the evidence did not establish that the expenditures in
question were made in the ordinary course of business.

   Finally, the government argues that, if the court erred in refusing
to give the requested instruction, the error was not reversible error
because the district court’s "good faith" instruction substantially cov-
ered the same ground as Crumbliss’ requested instruction. We agree.
As described earlier, the district court instructed the jury that if Crum-
bliss acted in good faith, it was "a complete defense to both Counts
One and Two because good faith is simply inconsistent with know-
ingly and willfully converting, embezzling and intentionally misap-
plying property." The court also instructed the jury that, "[a]n honest
mistake in judgment or an honest error in management does not rise
to the level of criminal conduct," and that "[t]he unreasonableness of
                      UNITED STATES v. CRUMBLISS                        9
a person’s belief in no way forecloses a finding that the person was
acting in good faith." The government notes that Crumbliss’ attorney
argued that all money received by Crumbliss as salary and all expen-
ditures by CMHG were valid under the existing contract with North
Carolina and the Army and thus, by inference, were made in the ordi-
nary course of business. The district court’s good faith instruction
would have allowed the jury to acquit Crumbliss if it found that he
acted in this belief, even if the evidence showed him to have been
wrong in that view. Therefore, no reversible error occurred.

   Crumbliss next argues that § 666 is unconstitutional on its face.
Because Crumbliss did not challenge the constitutionality of § 666 in
the district court, his claim is reviewed for plain error. United States
v. McAllister, 272 F.3d 228, 230-31 (4th Cir. 2001). No circuit court
has held that § 666 is unconstitutional. Instead, the Eleventh Circuit
has recently held that § 666 is a valid exercise of Congress’ powers
under the Spending Clause. United States v. Edgar, 304 F.3d 1320,
1323 (11th Cir. 2002). Consequently, the district court did not plainly
err in failing to find § 666 unconstitutional.

   Last, Crumbliss argues that the district court abused its discretion
in excluding the November 1994 SBI memorandum from evidence.
See United States v. D’Anjou, 16 F.3d 604, 610 (4th Cir. 1994) (dis-
trict court’s rulings on the admissibility of evidence are reviewed for
abuse of discretion). The court excluded the memorandum on the
ground that the "letter is not admissible nor will any witness be per-
mitted to testify that in their view that the defendants didn’t have any
criminal intent . . . [because] opinion testimony about their criminal
intent is not admissible."

   In this appeal, Crumbliss contends for the first time that the memo-
randum was admissible as a public record under the hearsay exception
in Federal Rule of Evidence 803(8)(C), which provides for the admis-
sion of "[r]ecords, reports, statements or data compilations, in any
form, setting forth . . . factual findings resulting from an investigation
made pursuant to authority granted by law, unless the sources of
information or other circumstances indicate lack of trustworthiness."
However, Crumbliss did not argue that the memorandum was admis-
sible as a public record in the district court. Instead, his attorney
opposed the government’s contention that it was inadmissible hear-
10                    UNITED STATES v. CRUMBLISS
say, and stated, "Our purpose is to show that . . . there was some
ambiguity with respect to this contract under which these funds were
administered, and . . . these individuals . . . concluded that . . . they
did not see that there had been any malfeasance, there hadn’t been
any fraud. No one had tried to mislead anybody or hide anything."

   Crumbliss further argues that the hearsay statements within the
report did not require exclusion as internal hearsay because they were
not offered for the truth of the matter asserted,2 but simply to provide
context for the agent’s conclusion that no prosecution should be initi-
ated in that it followed from his interviews of the state employees.
Crumbliss maintains that the memorandum tended to refute the testi-
mony of government witnesses that CMHG had misused state funds
and the suggestion that the conduct was criminal and to corroborate
his claim that federal authorities inflated a civil dispute into a crime
even though North Carolina personnel had not expressed any concern
about the propriety of his activities.

   We find that the memorandum was properly excluded as hearsay
and was not admissible under the public record exception because the
exception applies only to factual findings resulting from an investiga-
tion, while the memorandum establishes that no investigation was
conducted. The SBI agent’s report of his meeting with the North Car-
olina Division of Mental Health administrators cannot be taken as the
final report of an investigation. In fact, the memorandum concludes
that the case would "remain ‘inactive’ in an enforcement file pending
notification from the State Auditor’s Office." Such a report does not
come within the exception set out in Rule 803(8)(C). See Toole v.
McClintock, 999 F.2d 1430 (11th Cir. 1993) ("Rule 803 makes no
exception for tentative or interim reports subject to revision and
review"). Thus, to the extent Crumbliss can raise the public record
exception for the first time on appeal, he has failed to show that the
district court abused its discretion in excluding the memorandum.
  2
   That is, that "Cardinal Health Group did not ‘mislead, defraud or try
to hide’ anything from the Department of Mental Health in that the Car-
dinal Health Group believed the $183,000 expenditure was legitimate,"
and that "there was ‘no malfeasance’ involved."
                     UNITED STATES v. CRUMBLISS                    11
   We therefore affirm the conviction and the sentence imposed by
the district court. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                         AFFIRMED